Griffith, J.
Whether or not the petitioner has sufficient evidence to prove an alibi is not for this court to pass upon for the reason that an alibi, if proven, will not warrant the discharge of the petitioner; nor is it the province of this court to pass upon the merits of this case as to the guilt or innocence of the petitioner. The evidence relative to absence of the petitioner from the demanding state at the time of the alleged crime is in conflict, and under all the evidence the trial court determined the question adversely to the petitioner.
The sole question before us is whether the Governor of the State of Ohio upon whom demand has been made is authorized to grant extradition of the petitioner upon the request of the Governor of the State of Pennsylvania under all these facts.
Clearly the Governor of Ohio under the papers before us had jurisdiction to issue the warrant. It appears that the claim is that a crime has been charged which in this state is a felony, and there is sufficient credible evidence of the identity of the petitioner, and that he is a fugitive from justice from the demanding state.
Upon careful review of the orders and judgment of the common pleas court in refusing to discharge on writ of habeas corpus the petitioner who is held in extradition proceeding this court is of the view that there is credible evidence in the record warranting the court’s action, and for that reason the judgment of the court of common pleas is affirmed.
In arriving at the decision above we have applied and cite with approval the case of In re: Roma, 82 Ohio App., 414, and In re: Lester, 86 Ohio App., 125.
Brown, P. J., and Donahue, J., concur.